28 Cal.App.3d 512 (1972)
104 Cal. Rptr. 714
ENVIRONMENTAL DEFENSE FUND, INC., et al., Plaintiffs and Appellants,
v.
COASTSIDE COUNTY WATER DISTRICT et al., Defendants and Respondents; THE PEOPLE ex rel. EVELLE J. YOUNGER, as Attorney General, Intervener and Appellant.
Docket No. 31455.
Court of Appeals of California, First District, Division Four.
November 3, 1972.
COUNSEL
Thomas J. Graff for Plaintiffs and Appellants.
Evelle J. Younger, Attorney General, E. Clement Shute, Jr., and Donatas Januta, Deputy Attorneys General, for Intervener and Appellant.
Hanson, Bridgett, Marcus & Jenkins and David J. Miller for Defendants and Respondents.
*513 OPINION
DEVINE, P.J.
On September 12, 1972 this court decided that it is a judicial function to consider the adequacy of an Environmental Impact Report which has been filed under the Environmental Quality Act of 1970 (Pub. Resources Code, § 21000 et seq.) and that the Environmental Impact Report theretofore filed was inadequate in certain respects. The court ordered the filing of a supplemental report. (Environmental Defense Fund, Inc. v. Coastside County Water Dist., 27 Cal. App.3d 695 [104 Cal. Rptr. 197].) A comprehensive report has been filed, which covers those matters which the court deemed to have been inadequately reported and also pledges the district to prepare an additional detailed Environmental Impact Report (EIR) before making any decision to proceed with the alternative described under the heading Denniston Creek II and further to conduct studies as to the environmental impacts associated with any water system expansion beyond that presently to be undertaken. The district states its expectation that if the project be built, the district will be required to perform an on-going surveillance program to monitor groundwater conditions. Counsel for plaintiff Environmental Defense Fund, as well as the Attorney General appearing for the People as intervener, have stated to the court that they do not now object to the lifting of the supersedeas (although they do not thereby commit themselves to approval of the entire report). The court finds that the Environmental Impact Report which was filed in response to its order is an adequate report under the statute. Accordingly, the stay order is recalled, the appeal from the order dissolving the injunction is dismissed as now moot, and costs on appeal are awarded to appellants.
Rattigan, J., and Bray, J.,[*] concurred.
NOTES
[*]   Retired Presiding Justice of the Court of Appeal sitting under assignment by the Chairman of the Judicial Council.